—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered March 1, 1999, convicting him of burglary in the first degree (two counts) and robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims are either unpreserved for appellate review (see, People v Lewis, 283 AD2d 442; People v Mitchell, 189 AD2d 900) or waived by his plea of guilty (see, People v Kennington, 283 AD2d 658; People v Caleca, 273 AD2d 476). In any event, his claims are without merit. Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.